 


114 HR 1623 IH: To amend the Federal Water Pollution Control Act to increase the length of time for a certain permit.
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1623 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2015 
Mr. Graves of Missouri (for himself, Mr. Smith of Missouri, Mrs. Hartzler, Mr. Long, Mrs. Wagner, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to increase the length of time for a certain permit. 
 
 
1.National Pollutant Discharge Elimination SystemSection 402(b)(1)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1342(b)(1)(B)) is amended by striking five years and inserting 20 years.    